Citation Nr: 0333069	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  97-30 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased rating for narcolepsy with 
cataplexy, currently evaluated as 10 percent disabling.

2.  Entitlement to a rating in excess of 10 percent for 
depressive neurosis, for the period from February 26, 1996, 
to June 1, 2000.  

3.  Entitlement to a rating in excess of 30 percent for 
depressive neurosis, from June 1, 2000.

4.  Entitlement to a compensable rating for asthma for the 
period from February 26, 1996, to October 16, 1997.

5.  Entitlement to a rating in excess of 10 percent for 
asthma for the period from October 16, 1997.

6.  Entitlement to a compensable rating for hemorrhoids.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, an acquaintance, and a private 
physician



ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1956, and from May 1959 to November 1976.

This matter originally came to the Board of Veterans' Appeals 
(Board) from March 1994 and June 1997 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  As set forth on the cover page of 
this decision, the veteran's case is now in the jurisdiction 
of the RO in San Diego, California.

In an October 1999 decision, the Board granted a 60 percent 
rating for a low back disability and denied a rating in 
excess of 10 percent for hypertension.  The remaining issues 
on appeal-entitlement to ratings in excess of 10 percent for 
narcolepsy and depression, and entitlement to compensable 
ratings for asthma and hemorrhoids-were remanded to the RO 
for additional development of the evidence and for due 
process considerations.  

While the matter was in remand status, in a February 2001 
rating decision, the RO increased the rating for the 
veteran's asthma to 10 percent, effective October 16, 1997.  
In addition, the RO increased the rating for the veteran's 
depressive neurosis to 30 percent, effective from June 1, 
2000.  Although increased ratings for these disabilities were 
granted, the issues remain in appellate status, as the 
maximum schedular ratings have not been assigned.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Moreover, given the 
procedural history of this case, proper adjudication of the 
veteran's claims requires evaluation during two distinct time 
periods, as set forth above on the cover page of this 
decision.  The first period extends from February 26, 1996, 
the date of receipt of the veteran's claim, to October 16, 
1997, (for asthma) and to June 1, 2000 (for depressive 
neurosis), after which time the RO assigned increased 
ratings.  The second period extends from the respective 
effective date of the increased ratings.  Id.



FINDINGS OF FACT

1.  The veteran's narcolepsy with cataplexy is manifested by 
episodes of narcolepsy occurring two to three times daily and 
episodes of cataplexy occurring approximately once weekly.  

2.  Since February 26, 1996, the veteran's depressive 
neurosis has been manifested by symptoms such as a depressed 
mood, a blunted affect, and anxiety, producing mild 
occupational and social impairment.  

3.  Since February 26, 1996, the veteran's asthma has been 
manifested by seasonal wheezing and required the intermittent 
use of a nonsteroidal inhaler.  

4.  The veteran's hemorrhoid disability is mild, with no 
evidence of secondary anemia, fissures, large or thrombotic, 
irreducible hemorrhoids with excessive redundant tissue, 
evidencing frequent recurrences.  



CONCLUSIONS OF LAW

1.  The criteria for an 80 percent rating, but no higher, for 
narcolepsy with cataplexy have been met.  38 U.S.C.A. §§ 
5107, 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 
8108 (2003).

2.  The criteria for a 30 percent rating, but no higher, for 
depressive neurosis have been met from February 26, 1996.  38 
U.S.C.A. §§ 5107, 1155 (West 2002); 38 C.F.R. § 4.132, 
Diagnostic Code 9410 (1996); 38 C.F.R. § 4.130, Diagnostic 
Code 9410 (2003).

3.  The criteria for a 10 percent rating, but no higher, for 
asthma have been met from February 26, 1996.  38 U.S.C.A. §§ 
5107, 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 
6602 (1996) and (2003).

4.  The criteria for a compensable rating for hemorrhoids 
have not been met.  38 U.S.C.A. §§ 5107, 1155 (West 2002); 
38 C.F.R. § 4.114, Diagnostic Code 7336 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that there has been 
a change in the law during the pendency of this appeal with 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  In this case, the Board finds that VA has satisfied 
its duties to the veteran under the VCAA.  

In pertinent part, the VCAA provides that VA has a duty to 
notify a claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this case, VA notified the veteran of the evidence of record 
and the pertinent provisions of the VCAA, including the 
respective responsibility of VA and the claimant to provide 
evidence, in an October 2001 letter.  

In response to the notification, in November 2001, the 
veteran submitted private medical records in support of his 
appeal, which have been carefully considered.  In the 
approximately two years since receiving this notification, 
neither the veteran nor his representative has indicated that 
there is additional evidence to submit or obtain.  See 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003).  Indeed, in January 2003 written arguments, the 
veteran's representative asserted that the evidence currently 
of record supported the veteran's contentions and asked that 
the case be certified to the Board for final appellate 
review.  In view of the foregoing, the Board finds that the 
notification duties under the VCAA have been satisfied.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the veteran's service medical records are on 
file, as are post-service VA and private clinical records.  
38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  There is no indication of any outstanding medical 
evidence, nor is there any indication that outstanding 
Federal department or agency records exist that should be 
requested.  38 U.S.C.A. § 5103A(b), (c)(3) (West 2002); 38 
C.F.R. § 3.159(c)(1), (2) (2003).  

The record also shows that the veteran has been afforded 
several medical examinations in connection with his claims.  
The Board finds that the reports of the examinations are 
sufficiently detailed and adequately address the specific 
criteria in the Rating Schedule.  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  Thus, the Board concludes that additional 
medical examinations are not necessary to decide this appeal.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  

Given the facts of this case, the Board concludes that there 
is no reasonable possibility that any further assistance to 
the veteran would aid in substantiating his claims.  As VA 
has fulfilled the duty to assist and notify, the Board finds 
that no additional action is necessary.  

I.  Factual Background

The record shows that in a June 1977 rating decision, the RO 
granted service connection for several disabilities, 
including asthma (zero percent disabling); narcolepsy with 
cataplexy (10 percent disabling); depressive neurosis (10 
percent disabling); and internal and external hemorrhoids 
(zero percent disabling).

In August 1993, the veteran filed a claim for an increased 
rating for an unrelated service-connected disability.  In 
support of his claim, the RO obtained VA outpatient treatment 
records for the period from July 1991 to January 1994.  In 
pertinent part, these records show that in July 1992, it was 
noted that the veteran's asthma was stable and that he had 
had no exacerbations.  In April 1993, the veteran sought 
treatment for a productive cough.  A history of asthma was 
noted.  An X-ray study of the chest performed in April 1993 
showed evidence of a focal infiltrate in the left lung base.  
The assessment was lower respiratory infection versus chronic 
bronchitis.  In November 1994, the veteran was again treated 
for a cough.  The assessment was upper respiratory 
infection/bronchitis.  The remaining clinical records 
corresponding to this period are negative for treatment of 
asthma, depression, hemorrhoids, or narcolepsy.  

The veteran also submitted a December 1994 medical 
examination report from a private physician, Dr. Bijan 
Ghatan.  The report details the veteran's low back symptoms, 
but is negative for complaints or findings of asthma, 
depression, hemorrhoids, or narcolepsy.  

In a claim received at the RO on February 26, 1996, the 
veteran requested reevaluation of all his service-connected 
disabilities, including his asthma, depression, hemorrhoids, 
and narcolepsy.  

In support of his claim, the RO obtained private treatment 
records for the period from November 1994 to May 1996.  X-ray 
studies of the veteran's chest in May 1995 showed 0/1 
interstitial lung disease and minimal noncalcified pleural 
plaques, bilaterally.  In July 1995, the veteran was 
evaluated for sleep complaints.  It was noted that he was a 
loud snorer and felt that he got too little sleep.  He 
indicated that he had difficulty fighting sleep during the 
day.  The veteran also gave a relatively strong description 
of cataplexy.  The examiner noted that the veteran had a 
history of asthma, lingular fibrosis on X-ray, and 
narcolepsy.  Additional testing was recommended.  In January 
1996, the veteran underwent neurological evaluation.  He 
reported that he fell asleep very easily and had episodes 
where he lost motor control and fell to the floor, when his 
emotions increased.  The examiner noted that these episodes 
resembled cataplexy.  Mental status examination revealed no 
pertinent abnormalities.  The examiner noted that the veteran 
actually almost dozed off during the history section of the 
examination.  The impressions included narcolepsy with 
cataplexy.  Medication was prescribed.  In February 1996, the 
veteran reported that he fell asleep often during the day, 
even when talking to others.  The examiner noted that the 
veteran dozed off several times during the evaluation.  The 
assessments included narcolepsy.  In March and April 1996, 
the veteran reported that his narcolepsy had improved 
approximately 50 percent on medication, but that he was still 
falling asleep during the day.  The veteran reported that he 
had had no episodes of cataplexy.  

At a VA psychiatric examination in April 1997, the veteran 
was described as alert, oriented, clean, and casually 
dressed.  His speech was coherent, relevant, and responses 
were appropriate.  His affect was slightly blunted and his 
mood was mildly depressed due to his physical problems.  His 
mannerisms were friendly and he was cooperative, with good 
eye contact.  He was somewhat anxious but appeared to be 
within the average intellectual range.  His memory was good, 
his judgment was adequate, and his insight was fair.  There 
was no evidence of a thought disorder or perceptual 
disturbances.  The diagnoses included dysthymic disorder.  A 
Global Assessment of Functioning (GAF) score of 70 was 
assigned.  

A VA general medical examination conducted in April 1997 was 
negative for complaints or findings of asthma, hemorrhoids, 
depression, or narcolepsy.  The veteran's lungs were clear.  

In April 1997, the veteran underwent pulmonary function 
testing (PFT) to evaluate his asthma disability.  The PFT 
report showed a Forced Expiratory Volume in one second (FEV1) 
finding of 58 percent of expected value.  A FEV1/Forced Vital 
Capacity (FVC) ratio expected value of 98 percent was also 
noted.  The examiner concluded that the test was of 
suboptimal quality due to inconsistent patient effort.  

In a June 1997 rating decision, the RO continued the ratings 
for the veteran's service-connected disabilities.  He duly 
appealed the RO's determination, stating that his 
disabilities had increased in severity and warranted higher 
ratings.  

In October 1997, the veteran testified at a hearing at the 
RO.  He indicated that he had bleeding with bowel movements, 
but took no medication for hemorrhoids although he used a 
stool softener.  He indicated that he used an enema weekly.  
Dr. Ghatan testified that the veteran currently had 
narcolepsy and often fell asleep when sitting or lying down.  
He noted that the veteran was on medication for treatment of 
his narcolepsy.  The veteran's acquaintance and his spouse 
indicated that they had observed him falling asleep on 
numerous occasions.  As a result of this disability, Dr. 
Ghatan indicated that the veteran would be unable to hold a 
sedentary job.  With respect to his asthma, the veteran 
indicated that it was mostly symptomatic in the wintertime 
and that he used a Proventil inhaler.  He indicated that he 
did not take oral medications.  With respect to his 
depressive neurosis, the veteran indicated that experienced 
confusion, a dislike of crowds, anger, and nervousness.  He 
indicated that he was under no treatment for his psychiatric 
disability.  

In an October 1997 medical report, Dr. Ghatan indicated that 
the veteran was known to have severe narcolepsy, frequently 
falling asleep during the day.  He indicated that the veteran 
was being treated with Cylert and was requiring increasing 
doses for maintenance.  The diagnostic impressions included 
advanced narcolepsy, permanent.  He indicated that this 
disability prevented the veteran from performing sedentary 
work, as he would fall asleep.  

In March 1998, the veteran was hospitalized for treatment of 
narcolepsy and cataplexy.  It was noted that he had had 
increasing sleeping and weakness spells since his private 
physician had stopped his Tofranil and Cylert three weeks 
prior secondary to diaphoresis.  The diagnoses on discharge 
included narcolepsy, cataplexy, and asthma.

In June 2000, the veteran underwent a fee basis neurological 
examination at which reported that he was taking Profilin for 
cataplexy and Provigil for narcolepsy.  He indicated that his 
symptoms had improved on this medication.  The veteran 
indicated that he nodded off for a minute or two 
approximately two to three times daily.  As a result, he 
indicated that he was unable to drive.  About four times 
monthly, he indicated that he had episodes of cataplexy 
following by a brief episode of sleepiness lasting a minute 
or two.  He denied changes in memory or concentration, as 
well as diplopia, dysarthria, or dysphagia.  On mental status 
examination, the veteran was oriented to time, place, and 
person.  He was able to follow commends and repeat three 
reverse digits.  His speech was normal and memory was intact.  
The diagnosis was narcolepsy with cataplexy.  The examiner 
indicated that the veteran's narcolepsy did not affect his 
activities of daily living, but that he should not operate a 
commercial vehicle, work at unprotected heights, or work 
around moving machinery.  He indicated that the narcolepsy 
did not affect the veteran's ability to stand, sit, bend, 
stoop, lift, carry, or operate foot controls.  With 
medication, the examiner indicated that the veteran was 
capable of maintaining prolonged concentration, although he 
may nod off and fall asleep for several minutes at a time two 
to four times daily.  

At a June 2000, fee basis psychiatric examination, the 
veteran reported that in the last one to two years he had 
felt sometimes depressed and anxious.  He indicated that his 
medical problems "got him down" and that he had low 
motivation and difficulties with memory.  The veteran denied 
delusions, obsessive or ritualistic behavior, panic attacks, 
or impaired impulse control.  He indicated that he generally 
had good relations with people, but sometimes didn't feel 
like talking.  Mental status examination showed that the 
veteran was neatly and casually groomed.  He made good eye 
contact and was generally cooperative.  He had some mild 
psychomotor retardation.  Thought content was relevant and 
nondelusional.  There was no bizarre or psychotic thought 
content.  Mood was slightly depressed and affect was slightly 
dysphoric.  Speech had a normal rate and tone.  Insight and 
judgment were intact.  The diagnostic impression was 
depressive neurosis.  A GAF of 62 was assigned, which the 
examiner indicated was in the mild range.  The examiner 
indicated that it was her opinion that the veteran was mildly 
impaired occupationally due to mild problems with memory and 
mildly impaired socially due to occasional irritability and 
depressed mood as a result of his depressive neurosis.  

At a June 2000 fee basis internal medicine evaluation, the 
veteran indicated that he had been using a bronchodilator 
since his asthma was diagnosed in 1965.  He indicated that he 
had lost weight (from 250 to 165 pounds) in the previous four 
months.  He also reported intermittent productive coughing, 
but denied any hemoptysis, hematemesis, or anorexia.  The 
veteran reported shortness of breath with exertion and 
indicated that his asthma was worse during the winter and 
spring.  During these seasons, he indicated that his attacks 
occurred 3 to 4 days per week.  During these attacks, he 
indicated that he used his inhaler.  The veteran denied a 
history of intubation, steroid dependency or oxygen 
dependency related to asthma.  His only medication was noted 
to be a nonsteroidal inhaler.  With respect to his 
hemorrhoids, the veteran indicated that he had intermittent 
bleeding and used a stool softener.  He indicated that his 
hemorrhoid disability was mild and occurred approximately 
three times per month.  The veteran denied bowel or bladder 
incontinence.  The examiner noted that the veteran's last 
episode of hemorrhoidal thrombosis was in 1968 when a 
hemorrhoidectomy was performed.  The veteran indicated that 
he had had no recurrence.  He further indicated that he 
currently used Anusol hydrocortisone suppositories 
approximately three to four times per month to alleviate the 
symptoms.  Physical examination showed that there was no 
evidence of fissure or fecal leakage.  There were no external 
hemorrhoids.  There were several small internal hemorrhoids, 
with no evidence of bleeding or thrombosis.  Pulmonary 
function testing was interpreted as being normal with mild 
bronchospasm.  Specific findings showed FVC of 83 percent 
predicted and FEV1 of 83 percent predicted.  The diagnoses 
were asthma, currently not in acute exacerbation, and 
internal hemorrhoids.  The examiner indicated that testing 
showed no evidence of anemia and that the veteran's condition 
did not appear to cause malnutrition, despite his claims of 
recent weight loss.  With respect to the asthma, the examiner 
noted that current lung examination revealed no evidence of 
wheezing or prolongation of the expiratory phase.  He noted 
that clinically, the veteran was in no acute respiratory 
distress and that pulmonary function studies revealed 
evidence of mild bronchospasm with normal spirometer.  

In a February 2001 rating decision, the RO increased the 
rating for the veteran's asthma to 10 percent, effective 
October 16, 1997, the date of his personal hearing.  The RO 
noted that the veteran had testified to using an inhaler for 
asthma at that time.  In addition, the RO increased the 
rating for the veteran's depressive neurosis to 30 percent, 
effective from June 1, 2000, the date of the fee basis 
psychiatric examination.  

In a June 2001 letter, Dr. Ghatan indicated that he had been 
treating the veteran for the previous eight years.  Dr. 
Ghatan indicated that the veteran had narcolepsy which had 
been treated with Provigil and Ritalin in increasing dosages 
with no significant improvement.  He indicated that the 
veteran frequently slumped to sleep while sitting.  He also 
noted that the veteran had hemorrhoids as well as pleural 
plaques secondary to asbestosis.  

VA and private clinical records, dated from February to 
December 2001, show continued treatment for several 
disabilities, including diabetes and ASHD


II.  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2003).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2003).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. 4.20 (2003).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2003).  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The U.S. Court of Veterans Appeals (Court) held in Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994), that compensation for 
service-connected injury is limited to those claims which 
show present disability and held, "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2003). 

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


III.  Analysis

Narcolepsy

Under the Rating Schedule, narcolepsy is rated as epilepsy, 
petit mal.  38 C.F.R. § 4.124a, Diagnostic Code 8108 (2003).

The rating criteria for seizure disorders, including petit 
mal epilepsy, provide a 10 percent rating for a confirmed 
diagnosis of epilepsy with a history of seizures.   A 20 
percent rating is warranted for 1 major seizure during the 
preceding 2 years or 2 minor seizures during the preceding 6 
months.  A 40 percent rating is assigned for 1 major seizure 
during the preceding 6 months or 2 major seizures, or 5 to 8 
minor seizures weekly, during the preceding year.  A 60 
percent rating is warranted for 3 major seizures, or 9 to 10 
minor seizures weekly, during the preceding year.  An 80 
percent rating is assigned for 4 major seizures, or more than 
10 minor seizures weekly, during the preceding year.  A 100 
percent rating is warranted for 12 major seizures during the 
preceding year.  38 C.F.R. § 4.124a, Diagnostic Codes 8910, 
8911 (2003).

In order to warrant a rating for epilepsy, the seizures must  
be witnessed or verified at some time by a physician.  As to 
frequency, competent, consistent lay testimony emphasizing 
convulsive and immediate post-convulsive characteristics may 
be accepted.  38 C.F.R. § 4.121 (2003).  A major seizure is 
characterized by the generalized tonic-clonic convulsion with 
unconsciousness.  A minor seizure consists of a brief 
interruption in consciousness or conscious control associated  
with staring or rhythmic blinking of the eyes or nodding of  
the head, or sudden jerking movements of the arms, trunk, or  
head, or sudden loss of postural control.  In the presence of 
major and minor seizures, the rating will be based on the  
predominant type of seizure.  38 C.F.R. § 4.124a (2003). 

Applying the facts in this case to the criteria set forth 
above, the Board finds that the criteria for an 80 percent 
rating for narcolepsy with cataplexy have been met.  The 
evidence shows that the veteran has been on medication for 
his disability since January 1996.  While on medication, it 
has been noted that the veteran has had fewer episodes of 
cataplexy, but that he continues to have brief episodes of 
narcolepsy daily.  For example, at his June 2000 fee basis 
neurological examination, the veteran estimated that he 
nodded off two to three times daily and had approximately one 
episode of cataplexy weekly.  These episodes have been 
witnessed and described by the veteran's physician, as well 
as his friends and family members.   His private physician 
has characterized the veteran's narcolepsy with cataplexy as 
severe and has indicated that the veteran is unable to hold a 
sedentary job as a result of this disability.   The fee basis 
examiner also concluded in June 2000 that although the 
veteran's disability did not affect his activities of daily 
living, he should not work at unprotected heights, operate a 
commercial vehicle, or work around moving machinery.  The 
Board finds that the symptoms summarized above more nearly 
approximate the criteria for a 80 percent rating for 
narcolepsy with cataplexy.   The criteria for a 100 percent 
rating have not been met because it has been neither shown 
nor contended that the veteran has experienced 12 major 
seizures in the preceding year.  Thus, the preponderance of 
the evidence is against the assignment of a 100 percent 
rating for narcolepsy with cataplexy.


Depressive neurosis 

The RO has rated the veteran's depressive neurosis under 
Diagnostic Code 9410, pertaining to an unspecified neurosis.  
During the course of this appeal, new rating criteria for 
evaluating psychiatric disabilities were promulgated, 
effective November 7, 1996.  In evaluating the veteran's 
disability, the Board will apply the version most favorable 
to the veteran, as did the RO; however, where (as here) the 
amended regulations expressly provide an effective date and 
do not allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  See VA O.G.C. Prec. Op. No. 
3-2000 (Apr. 10, 2000), published at 65 Fed. Reg. 33,421 
(2000).  

Under criteria in effect prior to November 7, 1996, a 10 
percent rating was assigned for where emotional tension or 
anxiety is productive of mild social and industrial 
impairment.  

A 30 percent rating was assigned when there was a definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, or when 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  See Hood v. 
Brown, 4 Vet. App. 301 (1993); see also VA O.G.C. Prec. Op. 
No. 9-93, published at 59 Fed. Reg. 4752 (1994) (holding that 
"definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large.").  

When the ability to establish and maintain effective or 
favorable relationships with people was considerably impaired 
and by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels were so reduced as to 
result in considerable industrial impairment, a 50 percent 
rating was assigned.  38 C.F.R. § 4.132, Code 9410.

Under criteria in effect from November 7, 1996, a 10 percent 
rating is assigned for occupational and social impairment due 
to mild or transient symptoms that decrease work efficiency 
and ability to perform occupational tasks only during  
periods of significant stress, or symptoms controlled by 
medication.  

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks, (weekly or less often),  chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a  week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting  
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9410 
(2003). 

As set forth above, the RO has assigned a 10 percent rating 
for depressive neurosis for the period from February 26, 
1996, to June 1, 2000, and a 30 percent rating from June 1, 
2000.  Applying the facts in this case to the rating criteria 
set forth above, the Board finds that the criteria for a 30 
percent rating for depressive neurosis have been met sine 
February 26, 1996, the date of receipt of the veteran's 
claim.  In that regard, the evidence shows that at a VA 
psychiatric examination in April 1997, the veteran's affect 
was blunted and his mood was slightly depressed.  He was also 
described as slightly anxious.  At his October 1997 hearing, 
the veteran testified that he experienced confusion, a 
dislike of crowds, anger, and nervousness.  Similar symptoms 
were noted at the June 2000 fee basis medical examination and 
the examiner indicated that the veteran was mildly impaired 
occupationally and socially as a result of his disability.  

Based on the foregoing, and affording the veteran the benefit 
of the doubt, the Board finds that the criteria for a 30 
percent rating for depressive neurosis have been met from 
February 26, 1996.  The veteran's symptoms include a 
depressed mood, anxiety, and mild memory loss, productive of 
occupational and social impairment.  

The Board finds, however, that the criteria for a 50 percent 
rating for depressive neurosis have not been met, either 
under the old or new criteria.  In that regard, the record 
shows that the veteran's psychiatric disability has never 
been described as resulting in considerable impairment.  
Indeed, it has been characterized as mild by the most recent 
psychiatric examiner.  Moreover, the evidence shows that the 
veteran's psychiatric disability is not manifested by 
symptoms such as a flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks, 
difficulty in understanding complex commands, and the like.   
As a result, the Board finds that the criteria for a rating 
in excess of 30 percent have not been met.  



Asthma

The veteran's asthma has been evaluated as under the criteria 
set forth at 38 C.F.R. § 4.97, Diagnostic Code 6602. 

During the course of this appeal, new rating criteria for 
evaluating respiratory disabilities were promulgated, 
effective October 7, 1996.  In evaluating the veteran's 
disability, the Board will apply the version most favorable 
to the veteran, as did the RO; however, where (as here) the 
amended regulations expressly provide an effective date and 
do not allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  See VA O.G.C. Prec. Op. No. 
3-2000 (Apr. 10, 2000), published at 65 Fed. Reg. 33,421 
(2000).  

Prior to October 7, 1996, a 10 percent rating was warranted 
for mild bronchial asthma manifested by paroxysms of 
asthmatic-type breathing (high pitched expiratory wheezing 
and dyspnea) occurring several times a year with no clinical 
findings between attacks.  A 30 percent rating was warranted 
under Code 6602 for moderate bronchial asthma with asthmatic 
attacks rather frequent (separated by only 10-14 day 
intervals) occurring several times a year with moderate 
dyspnea on exertion between attacks. The next schedular 
evaluation of 60 percent required severe disability with 
frequent attacks of asthma (one or more attacks weekly) 
marked dyspnea on exertion between attacks with only 
temporary relief by medication; more than light manual labor 
precluded.  A 100 percent rating was assigned for pronounced 
bronchial asthma; asthmatic attacks very frequently with 
severe dyspnea on slight exertion between attacks and with 
marked loss of weight or other evidence of severe impairment 
of health.  38 C.F.R. § 4.97, Diagnostic Code 6602 (1996).

Under the new criteria, effective October 7, 1996, a 10 
percent rating is warranted when there is evidence of 
bronchial asthma with FEV-1 of 71 to 80 percent of the 
predicted value; or FEV- 1/FVC of 71 to 80 percent of the 
predicted value; or the need for intermittent inhalational or 
oral bronchodilator therapy.  

A 30 percent evaluation is warranted for bronchial asthma 
where any of these conditions is manifested by FEV-1 of 56-70 
percent predicted, or; FEV-1/FVC of 56-70 percent, or; daily 
inhalational or oral bronchodilator therapy, or; inhalational 
anti-inflammatory medication. 

The next schedular evaluation of 60 percent requires FEV-1 of 
40-55 percent predicted, or; FEV-1/FVC of 40-55 percent, or; 
at least monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids. 

A 100 percent rating is assigned for FEV-1 less than 40 
percent predicted, or; FEV-1/FVC less than 40 percent, or; 
more than one attack per week with episodes of respiratory 
failure, or; requires daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications.  38 C.F.R. § 4.97, Diagnostic Code 6602 (2003).

As set forth above, the RO has rated the veteran's asthma as 
zero percent disabling for the period from February 26, 1996, 
to October 16, 1997, and 10 percent disabling from October 
16, 1997.  After reviewing the evidence of record, the Board 
finds that a 10 percent rating is warranted from February 26, 
1996.

In that regard, the Board notes that the evidence shows that 
the veteran has used a nonsteroidal inhaler intermittently 
for treatment of his asthma since 1968.  In addition, he has 
reported that he experienced symptoms such as wheezing 
seasonally, with no clinical findings between attacks.  The 
Board finds that these symptoms more nearly approximate the 
criteria for a 10 percent rating under both the old and new 
Diagnostic Code 6602.  

The criteria for a rating in excess of 10 percent, however, 
have not been met, under either version of Diagnostic Code 
6602.  In that regard, the Board notes that pulmonary 
function testing performed in June 2000 was interpreted as 
normal with mild bronchospasm; the findings did not meet the 
criteria for a 30 percent rating under the new version of 
Diagnostic Code 6602.  In addition, the Board notes that the 
evidence shows that the veteran does not require daily 
inhalational or oral bronchodilator therapy, nor is he on any 
other medication for treatment of his asthma.  Likewise, the 
veteran is not shown to experience frequent asthma attacks.  
Rather, he indicates that his asthma symptoms occur 
seasonally.  Examination has not shown moderate dyspnea on 
exertion between attacks.

In summary, the Board finds that the criteria for a 10 
percent rating for asthma have been met from February 26, 
1996, but that the preponderance of the evidence is against 
the assignment of a rating in excess of 10 percent, under 
either the old or new version of the Rating Schedule.  


Hemorrhoids

The veteran's service-connected hemorrhoids are rated as zero 
percent disabling  pursuant to 38 C.F.R. § 4.114, Diagnostic 
Code 7336.   Under those provisions, a zero percent rating is 
warranted for hemorrhoids (external or internal) where there  
is evidence of mild to moderate symptomatology.  A 10 percent 
rating is warranted where there is evidence of large or 
thrombotic hemorrhoids, which are irreducible, with excessive 
redundant tissue, and frequent recurrences.  A 20 percent  
evaluation, the maximum allowed, is warranted where 
hemorrhoids are present, with persistent bleeding and 
secondary anemia, or with fissures.

Applying the schedular criteria to the evidence set forth 
above, the Board finds that the criteria for a 10 percent 
rating for hemorrhoids have not been met.  The Board has 
considered the veteran's subjective complaints regarding his 
hemorrhoids symptomatology, namely bleeding with bowel 
movements.  It is noted that he has characterized his 
disability as mild.  In addition, it is noted that the 
medical evidence of record shows that the veteran's 
hemorrhoid disability is not manifested by hemorrhoids which 
are large or thrombotic, irreducible, with excessive  
redundant tissue, evidencing frequent recurrences.  Although 
the veteran states that he experiences episodes of bleeding 
approximately three times monthly, his disability has not 
been medically described as frequent or persistent, nor is 
there evidence of associated anemia or fissures.  Based on 
these findings,  the Board concludes that the veteran's 
service-connected hemorrhoids are no more than mild or 
moderate under the criteria set forth at Diagnostic Code 
7336.

In reaching its decision regarding all the issues on appeal, 
the Board has also considered whether an extraschedular 
rating is warranted.  38 C.F.R. 3.321(b)(1) (2003).  In this 
case, however, the evidence does not show an exceptional or 
unusual disability picture which would render impractical the 
application of the regular schedular rating standards.  The 
current evidence of record does not demonstrate, nor has it 
been contended, that the veteran's service-connected 
disabilities are productive of frequent periods of 
hospitalization or marked interference with employment.  
Thus, an extraschedular rating is not warranted.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

An 80 percent rating for narcolepsy with cataplexy is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.

A 30 percent rating for depressive neurosis is granted from 
February 26, 1996, subject to the law and regulations 
governing the payment of monetary benefits.

A 10 percent rating for asthma is granted from February 26, 
1996, subject to the law and regulations governing the 
payment of monetary benefits.

Entitlement to a compensable rating for hemorrhoids is 
denied.  



	                     
______________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


